 
 
I 
111th CONGRESS
1st Session
H. R. 1449 
IN THE HOUSE OF REPRESENTATIVES 
 
March 11, 2009 
Mr. Roe of Tennessee introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to repeal the qualification standard for exterior windows, doors, and skylights. 
 
 
1.Repeal of qualification standard for exterior windows, doors, and skylights 
(a)In generalSubsection (c) of section 25C of the Internal Revenue Code of 1986, as amended by the American Recovery and Reinvestment Tax Act of 2009, is amended by striking paragraph (4). 
(b)Effective dateThe amendment made by subsection (a) shall apply to property placed in service after February 17, 2009.  
 
